          Case 2:20-cv-02358-MTL Document 31 Filed 08/02/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9       Michael Nelson,                                No. CV-20-02358-PHX-MTL
10                      Petitioner,                     ORDER
11       v.                                             NOT FOR PUBLICATION
12       State of Arizona, et al.,
13                      Respondents.
14
15             Before the Court is the Report and Recommendation of the Magistrate Judge
16   (“R & R”) (Doc. 25) recommending that the Court dismiss Petitioner’s Third Amended

17   Petition under 28 U.S.C. § 2254 for a Writ of Habeas Corpus (Doc. 15) as untimely. Neither
18   party has filed objections to the R & R, and the time to do so has passed.*

19             In reviewing an R & R, this Court “may accept, reject, or modify, in whole or in

20   part, the findings or recommendations made by the magistrate judge.” 28 U.S.C.
21   § 636(b)(1). “[T]he district judge must review the magistrate judge’s findings and
22   recommendations de novo if objection is made, but not otherwise.” United States v. Reyna-

23   Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (emphasis in original); see Thomas

24   v. Arn, 474 U.S. 140, 149 (1985) (finding that district courts need not conduct “any review

25   at all . . . of any issue that is not the subject of an objection”). No objections having been

26
     *
      Although Petitioner did not file objections to the R & R, he did file a Motion for Subpoena
27   (Doc. 26), a Motion to Compel Discovery (Doc. 27), a Motion for Evidentiary Hearing
     (Doc. 28), and a Motion for Certificate of Appealability (Doc. 30). Because the Court will
28   accept the Magistrate Judge’s R & R and dismiss Petitioner’s habeas petition, the Court
     denies as moot Petitioner’s pending motions. (Docs. 26–28, 30.)
       Case 2:20-cv-02358-MTL Document 31 Filed 08/02/21 Page 2 of 2



 1   received, the Court will accept and adopt the R & R.
 2          Based on the foregoing,
 3          IT IS ORDERED that the Report and Recommendation (Doc. 25) is accepted;
 4   accordingly,
 5          1.      The Third Amended Petition (Doc. 15) is dismissed with prejudice.
 6          2.      If Petitioner files an appeal, issuance of a certificate of appealability and
 7   leave to proceed in forma pauperis on appeal are denied because dismissal of the Third
 8   Amended Petition is justified by a plain procedural bar.
 9          IT IS FURTHER ORDERED that Petitioner’s Motion for Subpoena (Doc. 26),
10   Motion to Compel Discovery (Doc. 27), Motion for Evidentiary Hearing (Doc. 28), and
11   Motion for Certificate of Appealability (Doc. 30) are denied as moot.
12          IT IS FINALLY ORDERED that the Clerk of the Court shall enter judgment
13   accordingly and close this case.
14          Dated this 2nd day of August, 2021.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
